Citation Nr: 1418971	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in St. Petersburg, Florida.  The Veteran appealed, and in December 2008, the Board denied the claim.

The Veteran appealed and in November 2009, the United States Court of Appeals for Veterans Claims ('Court') granted a Joint Motion for Remand.  In March 2010, the Board remanded the claim for additional development.  The Board denied the claim in February 2012.  The Veteran appealed to Court, and in July 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's February 2012 decision.  The Board once again remanded the claim in October 2013 for further development.  The RO issued a supplemental statement of the case in January 2014, and the appeal is again before the Board. 

The Veteran was afforded a travel board hearing before the undersigned in July 2008. A transcript of the proceeding has been associated with the file.


FINDINGS OF FACT

A chronic low back disorder was not shown in service and degenerative joint disease was not shown within one year of service discharge; and, the Veteran's currently diagnosed low back disorder is not shown to be related to service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was sent to the Veteran in May 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess. Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  He has also submitted private treatment records.  Most recently, in October 2013, the Board remanded to obtain any outstanding Department of Corrections treatment records.  VA contacted the Florida Department of Corrections and received confirmation that any archived records pertaining to the Veteran had been destroyed.  See October 2013 Report of Contact.  

Discussion of the Veteran's July 2008 VLJ hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claims to provide the Veteran an opportunity to locate outstanding treatment records and to afford the Veteran with VA examinations and opinions.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded examinations for his back in October 2006, June 2010 and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to his October 2006 VA examination, the November 2009 JMR raised concern with whether this examination was adequate for rating purposes.  The recent July 2013 CAVC decision found that the June 2010 VA examination was also inadequate due the examiner's failure to reconcile his findings with those he made in the October 2006 report.  

To cure deficiencies, the Board Remanded the matter in order to obtain an addendum (clarifying) opinion from the October 2006/June 2010 examiner or a new examination/opinion if that examiner was no longer available.  The Veteran was afforded a VA examination November 2013 by a new VA examiner/physician.  The Board finds that the November 2013 VA examination and opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional private treatment records and afford the Veteran a new VA examination to determine the etiology of his low back disorder.  All those actions were accomplished, and there has been substantial compliance with the October 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

In addition to the regulations cited above, service connection for certain diseases, such as degenerative arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013). However, in this case, the Veteran was not diagnosed with degenerative joint disease until January 2006, more than 30 years post service.  As the evidence does not support a diagnosis of degenerative joint disease within one year of service, service connection is not warranted on a presumptive basis.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis (degenerative joint disease) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Turning to the merits of the Veteran's claim, the record clearly establishes the presence of a current diagnosis of a low back disorder.  Records and reports from the Florida Department of Corrections (DOC), private care providers, and VA, document a diagnosis of degenerative joint disease of the lumbar spine and a lumbar strain. Element (1) of the Shedden analysis has therefore been met.

The Board will next consider whether there is sufficient evidence of an in-service low back injury or disorder.  The Veteran's September 1971 entrance examination is silent with regard to a back disorder, back pain or back injury.  Although he provided a history of a preservice motorcycle accident, he denied any back pain or back disorder.  However, beginning in June 1972 service treatment records document that he was seen on a repeated basis for complaints of low back pain.

In June 1972, the Veteran reported low back pain for the past three hours and that the pain began while lifting heavy objects.  Subsequent treatment records dated in October and November 1972 document the Veteran's repeated complaints of low back pain, and that he was diagnosed as having low back strain.  The Board notes that a November 22, 1972 orthopedic clinic service record indicated that the Veteran reported that he had back pain doing roofing work which he did for three years prior to service, and that his pain was aggravated by a motorcycle accident while in active service.  In a January 1973 separation examination report, the Veteran reported a mild back strain.  His spine was found to be normal. A March 6, 1973 service treatment record documents the Veteran's complaint of pain in the upper back for one week.  A March 21, 1973 physical profile service record noted back strain.  In a March 21, 1973 orthopedic clinic service record, the Veteran reported that his back pain had not improved.  The examiner noted that the Veteran had not been doing his back exercises.

Establishing that there is medical evidence of a current disorder (degenerative joint disease of the lumbar spine) and medical evidence of an in-service incurrence or aggravation of an injury of the low back, the Board turns its attention to the final element of Shedden - whether there is medical evidence of a nexus or relationship between the current disorder and the in-service disease or injury.  The Board finds that a preponderance of the evidence is against this aspect of the Veteran's claim.

The Veteran's reports history of continued low back symptomatology since active service has been considered but is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, he reports that from the time he was discharged in 1973 until the time he entered the Department of Corrections (DOC) in 1988, he self-medicated with hot baths, heating pads, ice/hot lotion, as well as over the counter drugs and illegal drugs. Transcript (T.) page 7.  He also testified that he immediately sought treatment for his low back pain when he entered the DOC in 1988. However, there is no record of treatment prior to 2002.  The DOC has indicated that there are no additional records pertaining to the Veteran and all archived documents have been destroyed.  See October 2013 Report of Contact.  Thus, although the Board is unable to verify that the Veteran began seeking treatment in 1988, it is noted that this was still over 10 years following separation from service.

The Board notes that in a DOC record dated in December 2002, the Veteran was granted a low bunk pass that was valid for one year.  The Veteran has testified that he was granted a low bunk pass due to his low back pain. See T. page 11.  However, DOC records indicate that other medical considerations may have factored into the recommendation for a low bunk pass.  For example, a December 2002 DOC record noted an eight inch abdominal scar with a diagnosis of an old abdominal laporatomy and ventral hernia repair but make no reference to complaints of back pain.  A December 2004 DOC treatment record regarding renewal of a low bunk pass similarly mentions a history of a gunshot wound to the abdomen.  It is not until January 2005 where the Veteran reported to his DOC care provider that he had an old military injury that had caused 'off and on' pain since service.  In a December 2005 DOC treatment note, the Veteran indicated that he had a history of back injury in 1974/1975 due to lifting in the military.  Another December 2005 DOC record indicates that the Veteran was put on bed rest for several days as well as restricted duty for approximately two weeks.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

The Veteran is clearly competent to report symptoms such as low back pain and the fact that he was self-medicating, as these observations require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's reported history of continued symptomatology since active service is not credible.  The Board emphasizes the multi-year gap between discharge from active duty service (1973) and initial documented symptoms and diagnosis in 2002, nearly 30 years after service separation.  Even if the Board were to assume that the Veteran sought treatment in 1988 when he entered the DOC, this would still place initial treatment to over 10 years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that 'evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service'). 

Moreover, while he has testified that he requested a low bunk pass due to back pain, the DOC treatment records indicate notations of other reasons for a low bunk pass including a history of a gunshot wound to the abdomen and an eight inch surgical scar on his abdomen.  It is also noteworthy that the Veteran reported to DOC officials that his military injury occurred in 1974/75, which was after he left service. Such causes the Board to question his ability to serve as a credible historian. The fact that the Veteran has also served prison terms for crimes involving racketeering, possession of stolen goods, and dealing in stolen property further impugns his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").

Having determined that the Veteran's clinical history regarding onset and continuity of a low back disorder is not credible, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

Consideration has been given to a December 2009 private opinion of record indicates that there is a 51 percent chance that his current back disorder is related to service.  The record also includes a July 2008 private medical opinion that relates the Veteran's current disorder to his injury in service rather than a post-service motor vehicle accident.  The probative value of both these "positive" opinions is limited.  Significantly, the examiners failed to provide any rationale for their conclusions that the Veteran's low back disorder is related to the strain that he experienced in service. The fact that these examiners also did not review the complete claim further reduces the value of the opinions because the Veteran's clinical history, to include the negative separation examination and lack of documented treatment for several years thereafter, is significant.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As noted above, the Veteran was afforded VA examinations in October 2006, June 2010 and November 2013.  Based on the CAVC's conclusions the Board has determined that the October 2006 and June 2010 VA etiological opinions are not adequate because of conflicting findings that the examiner made.  The case was remanded for an additional VA examination and etiological opinion.  

After reviewing the Veteran's claims file and examining the Veteran, a November 2013 VA examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury.  He noted that upon review of the case and current physical exam findings, it appears less likely than not that the Veteran's current condition was caused by the injury sustained during active service.  He noted that the Veteran is presenting 42 years after the date of injury.  At that time, he sustained a lumbar strain and upon separation examination there were no documented findings or complaints of residual disability or dysfunction.  He noted that the Veteran currently has been found to have degenerative lumbar spine conditions and the etiology of degenerative back conditions is multifactorial, and that these conditions are common even in the general populations.  He concluded that the radiographic and physical exam findings presented in the Veteran were consistent with age and related changes.  As the examiner provided detailed rationale for his opinion with reference to the evidence of record, the Board finds the November 2013 VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed low back disorder and in-service complaints of back pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, orthopedic disorders, including degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that X-rays studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current degenerative joint disease of the spine, diagnosed several decades after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his low back disorder and service.  In contrast, the November 2013 VA examiner reviewed his records and considered his reported history.  The November 2013 VA examiner additionally examined the Veteran.  Therefore, the Board finds that the November 2013 VA examination is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current low back disorder is related to service. 

Further, in support of his contention that his back disorder is related to his active service, the Veteran submitted an article printed from an online publication, written by specialists in the field of pain and orthopedic neurology as well as neurology and neurosurgery.  The article is entitled 'Low Back Pain and Sciatica' and, in pertinent part, indicates that low back pain is defined as chronic after three months because most normal connective tissues heal within 6-12 weeks, unless pathoanatomic instability persists.  He additionally submitted an article printed from Wikipedia regarding osteoarthritis.  This article generally describes what osteoarthritis is, it causes, different kids, and treatment.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion. Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus). The Board places little probative value on the internet articles as they were written to explain general medical principles, and not opinions regarding the specific facts in this case.  

Finally, to the extent that there is a question as to whether the veteran had a preexisting back disability that was aggravated by his military service, the Board again notes that the Veteran was found to be normal on his service entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the low back disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b). The Board finds that there is not clear and unmistakable evidence that the Veteran's low back condition pre-existed service.  Although the Veteran's reported medical history from service entrance noted a motorcycle accident and service treatment records noted back pain in his pre-service employment as a roofer, there is no evidence indicating the Veteran had degenerative joint disease of the lumbar spine, or any type of chronic low back disorder, prior to service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.



ORDER

Service connection for a low back disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


